DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 05/20/2022 have been considered. As directed by the amendments, claims 1-2, 4-16 are amended; claim 3 is canceled; claims 17-18 are added. Accordingly, an action on the merits follows regarding claims 1-2, 4-18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the long splice to be produced with a length of less than 100*N*d” in line 6, it is unclear how is “long splice”? does it mention about length of the splice or special splicing technique of the splice? And how to measure a length of a long splice?
Claims 2, 4-18 are rejected as being indefinite as claims 2,4-18 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2001049587), in view of Walter (DE3838183)(hereinafter Walter).
Regarding claim 1, Takashi teaches a splicing tape having a sheathing portion (5) which is configured for an at least section wise sheathing of at least one insertion end (2a)(fig4) of a long splice (fig 4, splicing the wire rope 1) for a wire rope (1) having a diameter d and a number of N stranded longitudinal elements (there are six strands 2A, 2B, 2C) wherein the sheathing portion is suitable for permitting the long splice to be produced with a length of less than 100*N*d  (the strands 2A (2a) to make a splice are 200 times the rope diameter, the strands 2B(2b) to make a splice are 400 times the rope diameter, then the sheathing portion 5 suitable for permitting the splice to be produced with a length of less than 100*N*d ( in this case N=6)).
Takashi teaches the sheathing portion (5) is formed by the process that a rubber material is poured into a mold to form a thin plate 4a, then a canvas nylon cloth 4c cut into the same shape is laid on it, a rubber material is injected thickly from above, and then heated and pressed (para [0010]). In the same field of endeavor, Walter teaches the elastomer tape having an upper side structured like a diamond and a smooth under side (claim 4), and the rubber bands are reinforced with a synthetic fabric. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the surface of the rubber material of Takashi having an upper side structured like a diamond and a smooth under side as taught by Walter for the benefit of providing a satisfactory connection with both thinner and thicker wire ropes, in particular, with the large forces exerted during operation able to withstand thicker ropes (Walter, para [0009]). Then the modified Takashi teaches the sheathing portion having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the test piece of the sheathing portion of the modified Takashi which sheaths a test insertion end of a length of at most 50*d, which is inserted in the test rope piece with N stranded longitudinal elements, withstands a shear modulus of at least 1MPa.
Regarding claim 2, the modified Takashi teaches the splicing tape (5) having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the test insertion end of a length of at most 50*d, which is inserted in a test rope piece of the wire rope with N stranded longitudinal elements and is sheathed with a test piece of the sheathing portion stranded, withstands an extraction force in kN of at least d2*0.68/N*0.04.
Regarding claim 4, Takashi teaches the sheathing portion has a first region and a second region which differ in terms of at least one material parameter (the upper plate 4a is thinner than the lower plate 4b).
Regarding claim 5, Walter teaches the elastomer tape having an upper side structured like a diamond and a smooth under side (claim 4) and the rubber bands are reinforced with a synthetic fabric.
Regarding claim 6, Walter teaches the first region comprises an underside of the sheathing portion and the second region comprises an upper side of the sheathing portion (claim4).
Regarding claim 7, the modified Takashi teaches the sheathing portion having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the sheathing portion has a tear strength of at least 15 N/mm2.
Regarding claim 8, Takashi teaches the sheathing portion has at least one reinforcement (canvas 4c made of nylon is sandwiched between two rubber plates).
Regarding claim 9, the modified Takashi teaches the sheathing portion having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the sheathing portion has an elongation at break of at least 10%.
Regarding claim 10, Takashi teaches a rope portion of the wire rope having the splice that is embodied as a long splice (background of the invention), the splice has the plurality of stranded longitudinal elements (the rope has 6 strands), at least one of which has the at least one insertion end (2A, 2B, 2C) which is inserted between other longitudinal elements at least section wise, in place of a core (fig 5), and which is sheathed at least section-wise with the sheathing portion of the splicing tape (5).
Regarding claim 11, Takashi teaches the test insertion end has the length of at most 50*d, wherein d is a diameter of the wire rope (para [0008]).
Regarding claim 12, Takashi teaches the long splice has an overall length of at most 100*N*d, wherein N is the number of longitudinal elements of the wire rope, and d is the diameter of the rope (the strands 2A (2a) are 200 times the rope diameter, the strands 2B(2b) are 400 times the rope diameter, strands 2C(2c) are 600 times the rope diameter then the sheathing portion 5 suitable for permitting the splice to be produced with a length of less than 100*N*d ( in this case N=6)).
Regarding claim 13, Takashi teaches the wire rope embodied as an endless wire rope having the rope portion as claimed in claim 10 (background of the invention, the ropes used for cableways).
Regarding claim 14, Takashi teaches the wire rope for a cableway (background of the invention).
Regarding claim 15, Takashi teaches a method for splicing the wire rope comprising, for producing the long splice, sheathing at least one insertion end at least section-wise with the sheathing portion of the splicing tape (5)(fig 4), having the sheathing portion (5) which is configured for an at least section-wise sheathing of at least one insertion end (2a)(fig 4) of the long splice for the wire rope, having the diameter d and the number of N stranded longitudinal elements (there are six strands), wherein the sheathing portion (5) is suitable for permitting the long splice to be produced with a length less than 100*N*d (the strands 2A (2a) are 200 times the rope diameter, the strands 2B(2b) are 400 times the rope diameter, then the sheathing portion 5 suitable for permitting the splice to be produced with a length of less than 100*N*d ( in this case N=6)).
Regarding claim 16, Takashi teaches fabricating the long splice in one piece without an advancement of the long splice in an incomplete state, in a region having a length of at most 1200*d (the strands 2C, 2c are 600 times the rope diameter, then the splice having a length of at most 1200*d).
Regarding claim 17, the modified Takashi teaches the sheathing portion having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that a test piece of the sheathing portion of the modified Takashi which sheaths a test insertion end of a length of at most 50*d, which is inserted in the test rope piece with N stranded longitudinal elements, withstands a shear modulus of at least 5MPa.
Regarding claim 18, the modified Takashi teaches the sheathing portion having the same material and structure as claimed, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that a test piece of the sheathing portion of the modified Takashi which sheaths a test insertion end of a length of at most 50*d, which is inserted in the test rope piece with N stranded longitudinal elements, withstands a shear modulus of at least 30MPa.
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Takashi does not teach the long splice having a length of less than 100*N*d, first the Applicant does not define “a long splice” and how to ascertain length of the long splice. Although the Applicant mentioned German Standard Document DIN 3089 in the Remark section filed 05/20/2022, the document is not English version for further consideration. And Takashi teaches the strands 2A (2a) to make a splice are 200 times the rope diameter, the strands 2B(2b) to make a splice are 400 times the rope diameter, then the sheathing portion 5 suitable for permitting the splice to be produced with a length of less than 100*N*d ( in this case N=6)
In response to the Applicant’s arguments that Takashi and Walter do not teach a shear modulus, Takashi teaches the sheathing portion (5) is formed by the process that a rubber material is poured into a mold to form a thin plate 4a, then a canvas nylon cloth 4c cut into the same shape is laid on it, a rubber material is injected thickly from above, and then heated and pressed (para [0010]). And Walter teaches the elastomer tape having an upper side structured like a diamond and a smooth under side (claim 4), and the rubber bands are reinforced with a synthetic fabric. Then the combination Takashi and Walter teaches the sheathing portion having the same material and structure as disclosed in the specification of the claimed invention, then it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the test piece of the sheathing portion of the modified Takashi which sheaths a test insertion end of a length of at most 50*d, which is inserted in the test rope piece with N stranded longitudinal elements, withstands a shear modulus of at least 1MPa.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732